Citation Nr: 1106966	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to December 28, 2009 
for the grant of a 100 percent disability rating for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for left knee arthritis, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for right knee arthritis, 
currently rated as 10 percent disabling.

4.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2002 to September 2002 
and from February 2003 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from October 2005 and January 2010 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in November 2010.  The 
Veteran submitted a waiver of RO review of additional VA 
outpatient treatment records.  The waiver, additional records, 
and a transcript of the hearing have been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an earlier effective date for his grant of a 
total rating for service-connected PTSD as well as increased 
ratings for his service-connected bilateral knee disabilities.  
He also seeks a temporary total disability rating for PTSD 
treatment exceeding 21 days.
During his November 2010 Board hearing, the Veteran testified 
that he applied for Social Security Disability and that the 
Social Security Administration (SSA) granted his claim.  A review 
of the claims file shows that VA has obtained the SSA decision 
but not the Veteran's SSA records.  Particularly in this case, 
these records must be obtained prior to any further adjudication.  
See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) 
(possibility that SSA records could contain relevant evidence 
cannot be foreclosed absent a review of those records).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  Efforts 
to obtain these records should be documented, 
and evidence received in response to this 
request should be associated with the claims 
folder.

2.  When the above development has been 
completed, readjudicate the issue on appeal.  
If the benefits sought on appeal remain 
denied, issue a Supplemental Statement of the 
Case and afford the Veteran and his 
representative an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims remanded 
by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


